DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-5, 7, and 14-15 have been amended.
Claims 2, 6, 8-13, and 16-18 have been canceled.
Thus, claims 1, 3-5, 7, and 14-15 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (species of Figure 5 with side-mounted hinges) in the reply filed on 2/27/22 is acknowledged.

Response to Arguments
Regarding the IDS and the references listed in the specification:
The following listed references have been considered by the examiner and applicant’s remarks on pages 4-6 address the references individually to indicate where support can be found for the references or where the references can be located (for example in family patent documents).
Regarding the foreign patent document WO2021/118895, the reference has been filed in the 2/27/22 IDS and in the 2/27/22 foreign reference.
In view of applicant’s remarks on pages 4-6, the listing of the references in the original 7/13/21 specification at [0002-0005] are deemed to be acceptable and thus do not require 

Regarding the drawings:
The amendments to Figures 4A-4B are acceptable because they are corrections to the positions/configurations of the seals 412/414 relative to drill pipe 408.
The amendments to Figure 5 are not acceptable because they introduce new matter (see new matter indicated by new reference numeral 508 for ridges 508 that were not previously shown in the original drawings).
The new Figures 5B-5C introduce new matter and are not acceptable. Figure 5B shows new matter relating to the particular configuration of raised ridges 508 that are not supported in the original disclosure (e.g. the number of ridges, the spacing of the ridges, the shape of the ridges). Figure 5C shows new matter relating to the relative spacing/configuration between the hollow cylindrical body 502 and the seal elements 514/516 (e.g. there appears to be a gap/space between outer circumference 552 and internal cross-section 550) and the introduction of new matter relating to inner circumference 554 being circular and rotating drill pipe 560. Since the cross-section views of new Figures 5B-5C do not show hatch-marks, it is not clear what the metes and bounds are of the various structures shown in the figures.
Regarding Figure 5, if applicant were to argue that Figure 5 shows elliptical structure(s) to provide support for the limitations in claim 5, examiner notes that Figure 5 is an isometric view and the exact shape of the cylindrical body 402/502 and the seal(s) cannot be determined without a cross-sectional view being presented in the originally-filed 7/13/21 drawings. For example, in Figure 5, structures that may be circular/cylindrical in shape may appear to be in the shape of an ellipse when shown in isometric view.

It is acknowledged that the amendments to Figures 5A-5C are a bonafide attempt to address the drawing objections presented in the 10/28/21 office action, the manner in which the drawings have been amended appear to present new subject matter.
The previous drawing objection relating to claim 5 has not been resolved due to the introduction of new matter and is thus maintained.
The previous drawing objection relating to claim 6 is moot because the claim has been canceled.
The previous drawing objection relating to claim 7 has not been resolved due to the introduction of new matter and is thus maintained.
The previous drawing objection relating to claim 8 is moot because the claim has been canceled.
The previous drawing objection relating to claim 10 is moot because the claim has been canceled.
The previous drawing objection relating to claim 13 is moot because the claim has been canceled.
The previous drawing objection relating to cut-away section 530 has been addressed in amended Figure 5/5A and appears to be satisfactory and would be acceptable if the new matter relating to ridges 508 is removed. However, the objection is maintained since the drawing amendment has not been entered. 
As discussed above, the previous drawing objection relating to seal 412 has been addressed in amended Figures 4A-4B and appears to be satisfactory. However, the objection is maintained since the drawing amendment has not been entered.


Regarding the specification:
Regarding the amendments to paragraphs [0002-0005] relating to the references being listed in the specification, examiner notes that these amendments are not necessary. For clarity, it is suggested that the applicant maintain the original paragraphs [0002-0005] without amendments.
Regarding the amendment to [0023], the new phrase “In another embodiment” appears to be new matter.
Regarding the amendments that relate to new Figures 5B-5C (see at least [0032, 0093-0094]), there appears to be new matter.
The amendments to [00103-00104] relating to the hinges 642 and the T-shaped extension 666, these amendments appear to be acceptable.
There appears to be an amendment to [00117] that applicant has not yet provided an explanation for the amendment.
The 2/27/22 specification amendment has not been entered because of the introduction of new matter relating to Figures 5B-5C.
The previous specification objection relating to the “T-shaped extension” of claim 15 appears to be satisfactory. However, the objection is maintained since the specification amendment has not been entered.

Regarding the claim objections:
The previous claim objections for claims 1 and 15 have been addressed and are withdrawn.

Regarding the 35 U.S.C. 112(b) rejection(s):
The previous 35 U.S.C. 112(b) rejections have been addressed and are withdrawn.

Regarding the 35 U.S.C. 102 and 103 rejection(s):
In view of the claim amendments to claims 1, 3-5, and 7, the previous 35 U.S.C. 102 and 103 rejections have been withdrawn.
No prior art rejection(s) is/are presented below in view of the 35 U.S.C. 112(a) new matter rejections of claims 1, 3-5, and 7 presented below.

Drawings
Since the 2/27/22 drawings have not been entered, the drawing objections below are directed to the original 7/13/21 drawings.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
(see claim 5) “wherein the internal horizontal cross-section of the cylindrical body is an ellipse, and the outer circumference of the flexible seal has a corresponding elliptical horizontal”;
(see claim 7) “wherein the outer surfaces of the flexible seal are equipped with raised ridges which grip the inside of the cylindrical body”;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cut away section 530 (see specification [0096]).
The drawings are objected to because Figures 4A and 4B appear to depict the configuration of the toroidal seal 412 incorrectly in view of specification [0086].


Specification
Since the 2/27/22 specification has not been entered, the specification objection below is directed to the original 7/13/21 specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a T-shaped extension” (see claim 15).

Claim Objections
Claim 14 is objected to because of the following informalities: in line 8, it is suggested to insert a punctuation semi-colon --;-- after the phrase “two interlocking flexible seal elements” to improve clarity.
15 is objected to because of the following informalities: in line 6 for the phrase “a T-shaped extension to the a hydraulic piston”, it is suggested to delete the article “the” to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the phrase “while rotating the drill pipe” in combination with “for sealing” to yield simultaneously sealing against the drill pipe while rotating the drill pipe is considered to be new matter because it was not in the original disclosure. The phrase was not in the original disclosure and there does not appear to be any other similar phrases using different variations/synonyms of the words in the original disclosure either. Applicant’s remarks 
Claim(s) 3-5, and 7 is/are also rejected since it/they depend(s) from a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 at lines 2-3 in the phrase “the outer circumference of the flexible seal has a corresponding elliptical horizontal to prevent”, it is not clear what the phrase “a corresponding elliptical horizontal” means because there is no noun/structure in the phrase and 

Allowable Subject Matter
Claims 14-15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hughes US930758: As a courtesy, this reference is cited in the attached form PTO-892 in order to support the 2/27/22 IDS that appears to have formality/technical issues in properly classifying this document as a U.S. patent instead of as NPL.
Bailey et al. US9175542 teaches, in species Figure 1, a stationary seal adapter housing.
Alajbegovic et al. US10190378 teaches, in Figures 1 and 10, an annular seal assembly 40 in a drilling head 26 with one or more annular seals 42 that are passive, active, or a combination of passive and active seals, and a lubricant supply 36. In Figure 10, the annular seal 42 cooperates with a tubular 86 that has external helical profiles 88 so that as the tubular 86 rotates in the annular seal 42, the helical profiles 88 convey lubricant 68 to the sealing surface 52 to lubricate the sealing interface (col. 6:33-39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/Examiner, Art Unit 3672                                                                                                                                                                                                        3/10/22